




AMENDMENT
To The ELI LILLY AND COMPANY & CELLULAR DYNAMICS INTERNATIONAL INC Master
Laboratory Services Agreement


Amendment Number: ONE (1)


WHEREAS, Eli Lilly and Company (Lilly) and Cellular Dynamics International Inc
(CDI) desire to amend the Master Laboratory Services Agreement effective
November 22, 2010 (the “Agreement”)


WHEREAS, each party acknowledges that it has read this Amendment and agrees to
be bound by its terms and conditions;


NOW, THEREFORE, in consideration of these premises and the mutual promises set
forth herein, the parties hereby agree as follows


1.
The Master Agreement is hereby extended until November 21, 2016, unless it is
cancelled or terminated earlier. For the avoidance of doubt, the Agreement shall
be regarded as having remained effective until the date of this amendment.

  


All other terms, obligations, and conditions of the Agreement shall remain in
full force and effect.


IN WITNESS HEREOF, the parties have caused the Amendment to be executed by their
officers thereunto duly authorized.




ELI LILLY AND COMPANY
 
AGREED AND ACCEPTED:
 
 
CELLULAR DYNAMICS INTERNATIONAL INC
 
 
 
/s/ Cora Sue Grossman
 
/s/ Christopher J. Parker
 
 
(Signature of Authorized Official)
 
 
 
Associate Consultant/Procurement
 
Chief Commercial Officer
Eli Lilly and Company
 
(Typed or Printed Name and Title)
I am approving this document.
 
 
2014.04.29 13:03:45
 
5/30/14
-04'00'    
 
(Date)





        
                    
            
            


                
                        
                                                
CDI MLSA amendment 1
 
 
April 29, 2014







                                                                      

                                    
                                